Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020, 09/03/2020, 11/11/2020, 01/06/2020, 02/03/2021, 02/24/2021, 04/13/2021, 05/12/2021, 08/31/2021, 9/20/2021, 10/08/2021, 11/11/2021, 12/24/2021, 01/28/2022, 02/18/2022, 02/18/2022, 03/03/2022, 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-11, & 13-14  is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Application Publication No. 20030122787 “Zimmerman”.
Claim 2:
Zimmerman teaches an electronic device, comprising:	 a touch-sensitive display (i.e. para. [0017], a touch-screen image scrolling system 10 (as shown in FIG. 1));	 one or more processors;	 memory;	 and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (i.e. para. [0027],  processing unit 12 includes an internal electronic memory unit), the one or more programs including instructions for:	 displaying, via the touch-sensitive display, a portion of content (i.e. para. [0017], “an electronic display screen 100a having a stationary data display”, wherein a portion of content is equivalent to data displayed);	 while displaying the portion of the content, detecting an input on the touch-sensitive display (i.e. para. [0017], Fig. 1, the method of operating a touch-screen image scrolling system 10 (as shown in FIG. 1) in accordance with this invention may be seen to begin in step 100 with sensing the touch of a finger upon an electronic display screen 100a);	 in response to detecting the input, scrolling the content in a first direction (i.e. para. [0020], if step 100 senses motion in association with the finger touch on the screen, during the finite period between the first predetermined time and the second, then the method of the invention proceeds to step 104, converting the speed and direction of motion of the touch into corresponding initial scrolling motion of the displayed data);	 after scrolling the content in the first direction, detecting that an end of the content has been reached (i.e. para. [0008], “the speed of displacement is caused to decay at a selected rate (units of displacement per unit of time, or a function thereof), until the displacement finally stops (for example, due to having reached the end of the "scroll"));	 and in response to detecting that the end of the content has been reached, scrolling, via the touch-sensitive display, the content in a second direction that is different from the first direction (i.e. para. [0024], “When scrolling motion terminates under these circumstances, the method reverts to the state that exists before the beginning of step 100, waiting for "instructions" in the form of input signals; i.e. awaiting either selection of a displayed item or initiation of scrolling motion”, wherein it is further noted in para. [0021] that, “that the entire display can be moved up or down or back and forth”, thus a user may have first input a scroll in a downward direction, and then upon reaching an end of scroll the user may input a scroll, via the touch-sensitive display, in the opposite, upward direction) . 
 
Claim 3:
 Zimmerman teaches the electronic device of claim 2, wherein:	 the content is scrolled at a first speed while scrolling the content in the first direction, and the content is scrolled at a second speed that is slower than the first speed while scrolling the content in the second direction (i.e. para. [0010], “ if the speed of scrolling is found to be slow at a point deemed to be too far before the desired location in the scroll, the scrolling speed may be increased as many times as possible by merely touching the screen again to impart "new" motion to the display”, it is noted that a user may scroll at a plurality of increasing or decreasing speeds, wherein a user may first scroll in a downward motion, reach an end of scroll, and then scroll in the opposite, upward direction at a slower speed of scroll).  

Claim 4:
Zimmerman teaches the electronic device of claim 2, wherein:	 the content is scrolled for a first distance in the first direction (i.e. para. [0023], “slowing of the scrolling speed continues until … an "end of scroll" data signal is received from the data source”, wherein a first distance is equivalent to the distance it takes for a downward scroll input to reach an end of scroll for a list of displayed data is received);	 and the content is scrolled for a second distance in the second direction, wherein the second distance is less than the first distance (i.e. para. [0023], “the method of this invention allows the system to react to the next user-initiated input signal”, wherein a second distance is equivalent to a next user input in an opposite, upward direction with less speed which results in less distance scrolled than the first downward scroll to reach an end of scroll for the list of displayed data).  

Claim 5:
Zimmerman teaches the electronic device of claim 2, 
wherein the input is a swipe gesture on the displayed content (i.e. para. [0021], “the finger touch of step 104 imparts movement to the display and the touch-contact is then broken”, wherein a swipe is equivalent to a finger touch and movement in an up or down or back and forth direction).
  
Claim 6:
Zimmerman teaches the electronic device of claim 2, 
wherein scrolling the content includes scrolling the content with simulated friction (i.e. para. [0009], the scrolling motion of data on the display screen moves in a seemingly "natural" way, moving initially at a speed imparted by the motion of the user's finger, with the speed thereafter slowing at a constant rate until it ultimately comes to rest).  

Claim 7:
Zimmerman teaches the electronic device of claim 2, 
wherein scrolling the content in the second direction includes scrolling the content with simulated friction in the second direction (i.e. para. [0023], “the method of this invention allows the system to react to the next user-initiated input signal at any time”, wherein after a user has scrolled downward and reached an end of scroll for a displayed list, a user may then scroll in an opposite, upward direction which also will begin, para. [0022], “decreasing the scrolling speed at a controlled rate, from its initial value which is determined by the speed of the finger touch, toward zero”).  

Claim 8:
Zimmerman teaches the electronic device of claim 2, 
wherein scrolling the content includes scrolling the content with simulated inertia (i.e. para. [0009], the scrolling motion of data on the display screen moves in a seemingly "natural" way, moving initially at a speed imparted by the motion of the user's finger).  

Claim 9:
Zimmerman teaches the electronic device of claim 2, 
wherein scrolling the content in the second direction includes scrolling the content with simulated inertia in the second direction (i.e. para. [0023], “the method of this invention allows the system to react to the next user-initiated input signal at any time”, wherein after a user has scrolled downward and reached an end of scroll for a displayed list, a user may then scroll in an opposite, upward direction which also will be, para. [0009], “moving initially at a speed imparted by the motion of the user's finger”).  

Claim 10:
Zimmerman teaches the electronic device of claim 2, wherein:	 detecting the input includes detecting a first point of contact on the touch-sensitive display, and scrolling the content in the first direction continues after detecting that the first point of contact breaks with the touch-sensitive display (i.e. para. [0021-0022], the finger touch of step 104 imparts movement to the display and the touch-contact is then broken, movement of the display continues in accordance with step 106… In step 106, the timer function associated with the system of the invention measures time while the scrolling action continues and the system begins decreasing the scrolling speed at a controlled rate).  

Claim 11:
Zimmerman teaches the electronic device of claim 8, wherein the one or more programs further include instructions for:	 after detecting that the first point of contact breaks with the touch-sensitive display (i.e. para. [0022], n step 106, the timer function associated with the system of the invention measures time while the scrolling action continues and the system begins decreasing the scrolling speed at a controlled rate), detecting a substantially stationary second point of contact on the touch-sensitive display;	 and in response to detecting the substantially stationary second point of contact, ceasing scrolling the content (i.e. para. [0023],  the invention, slowing of the scrolling speed continues until … a finger touch on the screen indicates that the scrolling is to be terminated).
  
Claim 13:
	Claim 13 is the  non-transitory computer-readable storage medium claim reciting similar limitations to claim 2 and is rejected for similar reasons. 

Claim 14:
	Claim 14 is the method claim reciting similar limitations to claim 2 and is rejected for similar reasons 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20030122787 “Zimmerman” and further in light of U.S. Patent NO. 7152210 “Van Den Hoven”.
Claim 12:
Zimmerman teaches the electronic device of claim 2.
While Zimmerman teaches wherein:	detecting the input includes detecting a first point of contact on the touch-sensitive display, scrolling the content in the first direction continues after detecting that the first point of contact breaks with the touch-sensitive display (i.e. para. [0021-0022], the finger touch of step 104 imparts movement to the display and the touch-contact is then broken, movement of the display continues in accordance with step 106… In step 106, the timer function associated with the system of the invention measures time while the scrolling action continues and the system begins decreasing the scrolling speed at a controlled rate).
Zimmerman may not explicitly teach that
the content is scrolled in the second direction without detecting an additional point of contact on the touch-sensitive display.  
	However, Van Den Hoven teaches that
the content is scrolled in the second direction without detecting an additional point of contact on the touch-sensitive display (i.e. Col. 4, lines 30-42, The scrolling 107 of the sequence 102 can be made infinitely long by letting the first representation in the sequence 102 follow the last representation, or by automatically reversing the direction of the scrolling 107).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add that the content is scrolled in the second direction without detecting an additional point of contact on the touch-sensitive display to Zimmerman’s scrolling user interface, and wherein the content is scrolled in the second direction without detecting an additional point of contact on the touch-sensitive display, as taught by Van Den Hoven. One would have been motivated to combine Zimmerman with Van Den Hoven, and would have had a reasonable expectation of success in doing so, in order to provide a user more intuitive ways to browse content items.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,690,365 “Hinckley” teaches in Fig. 9 that scrolling may continue after a touch with speed has been released. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171